Citation Nr: 1446013	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for osteoarthritis of the symphysis pubis.  

4.  Entitlement to service connection for abdominal strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Pursuant to her request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2013.  A transcript of that proceeding is of record.  At her hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.  As well, the Veteran was afforded an additional 60-day period in which to submit any further evidence, but no such evidence was received by VA during the allotted time period.  

Notice is taken that the Veteran offered testimony at her December 2013 regarding the service incurrence of a right hip disorder and to the extent that such claim is different from the developed and certified issue of entitlement to service connection for osteoarthritis of the symphysis pubis, the question of service connection for a right hip disorder is hereby referred to the RO for development and adjudication.  

The issue of the Veteran's entitlement to service connection for abdominal strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 



		FINDING OF FACT

It is at least as likely as not that osteoarthritis of the left and right knee and symphysis pubis originated in military service or is otherwise attributable thereto.  


CONCLUSION OF LAW

Osteoarthritis of the left and right knees and symphysis pubis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition is wholly in the Veteran's favor the need for a discussion of the whether the VA has complied with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service department records do not identify any indication of an arthritic process of the either knee or the symphysis pubis of the Veteran that preexisted her entry onto active duty.  Inservice clinical data, to include clinical and radiological diagnoses, nonetheless demonstrate the existence of osteoarthritis manifested by mild bilateral medial compartment narrowing of the knees and the symphysis pubis, beginning in 2005 and 2006, respectively.  Continuing inservice complaints and findings related thereto are shown thereafter in service, including the assignment of a permanent physical profile in late 2006 for bilateral knee osteoarthritis.  Postservice, the Veteran credibly describes the existence of continuing complaints relating to her knees and pubic bone, to include those set forth at the time of a VA examination conducted in July 2008 and on the occasion of her hearing testimony offered in December 2013.  Findings from the referenced VA examination in 2008 contraindicate entitlement to the benefits herein sought on the basis that no identifiable clinical or radiological pathology was found, although there is some question whether x-ray evaluation of the symphysis pubis was actually undertaken.  Regardless, the existence of chronic disability was initially shown in service and there is credible and probative evidence that the Veteran continues to experience knee and pubic bone symptoms and, on that basis, grants of service connection are in order for osteoarthritis of the left and right knees and the symphysis pubis.  


ORDER

Service connection for osteoarthritis of the left and right knees and symphysis pubis is granted.  


REMAND

Further actions are needed with respect to the Veteran's pending claim for service connection for an abdominal strain.  The Veteran alleges that she was first seen in service for a muscle strain of the abdomen and that it continued to be symptomatic throughout service and thereafter.  It is further argued that a recent VA examination conducted to identify any chronic disability of the abdomen muscles was inadequate on the basis that no consideration was afforded by the examiner to inservice findings involving abdominal strain.  The Board concurs.   Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.   An examination must be based upon consideration of the Veteran's prior medical history and examinations.   Stefl v. Nicholson, 21 Vet. App. 120, 123 Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical treatment records not already on file for association with the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran a VA medical examination in order to ascertain more clearly whether there is current disability involving abdominal muscle strain, and, if so, whether any such disability bears a nexus to military service.  It is imperative that the VA examiner consider service treatment records indicating various complaints of abdominal strain and medical findings related thereto.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified. 

If current disability is shown, the VA examiner should then offer an opinion addressing the following question, providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving abdominal strain originated in service or is otherwise attributable thereto or any incident thereof? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters. More likely and as likely support the claim; less likely weighs against the claim. 

3.  Lastly, readjudicate the lone remaining appellate issue and if the benefit sought is not granted to the Veteran's satisfaction, then provide her with a supplemental statement of the case and afford her a reasonable period for a response, prior to returning the case to the Board.  

No action by the appellant is required until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


